Citation Nr: 1456099	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-30 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to February 1983 and from April 1988 to March 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

The Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the Veteran's claims folder.


FINDINGS OF FACT

1.  The Veteran received head injuries in service in May 1989 when he sustained a laceration to the left side of the head, in July 1989 when he sustained a laceration near the right eyebrow, and in February 1990 when he sustained a laceration to the lip after being hit by a beer bottle.     

2.  It is as likely as not that the Veteran's current headaches are due to the head injury in service and are also proximately due to the service-connected residual scar on the scalp.  

3.  The only residuals of the service-related head injury are headaches and the service-connected scar on the left side of the head.  

4.  On October 23, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to service connection for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of traumatic brain injury other than headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for headaches, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  As discussed below, the Veteran withdrew the claim for service connection for hypertension and there are no further actions on the part of VA to notify or assist with regard to that issue.  

With respect to the remaining service connection claim, VA has met its duty to notify for this claim.  See the November 2009 letter.  Moreover, neither the Veteran, nor his representative, has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records and private treatment records identified by the Veteran have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran was afforded a VA examination in December 2010 and a medical opinion was obtained in February 2011 in conjunction with the claims on appeal.  A medical opinion was obtained as to the nature and extent of the claimed traumatic brain injury and the etiology of the headaches disorder.  The examination was conducted by a medical doctor and was based upon a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The medical opinion was rendered after review of the claims folder and medical history.  The examination report and medical opinion are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the October 2013 VA Form 646, the Veteran's representative argued that the VA examination and medical opinion were inadequate because the tests and examination were not performed by a medical professional with the proper training.  

In relation to the competency of VA examiners, there is a presumption of the competency of the examiner and the adequacy of the opinion unless a specific challenge is made as to adequacy or competency.  See Sickels v. Shinseki, 643 F. 3d 1362 (Fed. Cir. 2011).  Further, the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examination in question was performed by a medical doctor.  The examiner performed a neurological examination and addressed the diagnosis and provided and opinion regarding the claimed traumatic brain injury residuals.  The Veteran's representative has not identified any specific incompetency of the examiner and has failed to demonstrate, by evidence other than mere allegation, that the Board cannot or should not rely on the examiner's opinion.  The representative's unsupported  and conclusory assertion does not rebut the presumption that the VA examiner is competent to address the medical questions raised in this case.  Without any basis for the challenge provided, the Board finds the examiner to be competent and will accept her opinion as fully adequate. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the June 2014 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  The VLJ explained that the evidence needed to substantiate the claims.  See the Board Hearing Transcript, page 12.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

3.  Analysis: Service connection for traumatic brain injury and headaches.  

The Veteran asserts that he has traumatic brain injury and a headache disorder as a result of head injuries he experienced in service.  Service treatment records show that on May 27, 1989, the Veteran sought medical treatment in an emergency room for a laceration on his head.  It was noted that the Veteran was in an altercation and was hit on the head with a rock.  He did not have loss of consciousness.  Examination revealed that the Veteran had a large flap type laceration to the left parietal area of the head; the laceration was 10.5 centimeters in length.  X-ray examination revealed no fracture of the skull.  Central nervous system examination found the Veteran to be conscious, coherent, and oriented.  Cranial nerves were intact.  It was noted that the Veteran had been using alcohol.  The assessment was a scalp laceration which was sutured under local anesthesia.  

A service treatment record dated two days later indicates that the Veteran was seen for follow-up.  The impression was infected scalp laceration.  On examination, the laceration appeared to be bulging.  There was tenderness to palpation and purulent discharge.  The sutures were removed, the discharge was drained, and the wound was irrigated and packed with gauze.  The Veteran was subsequently referred to general surgery for further wound management.  

On June 16, 1989, the Veteran underwent closure of the scalp wound.  It was noted that the Veteran was status post scalp laceration with secondary infection and full thickness skin loss of the scalp flap.  The Veteran had been treated for two weeks with wet to dry dressings with good granulation tissue and decreasing size of the area of loss of skin.  The Veteran desired closure of the area and the surgeon agreed to such procedure.  Examination of the head and neck on admission revealed a 3 by 3.5 centimeter wound in the left posterior parietal area with pink granulation tissue and no evidence of infection.  The surgeon elevated the scalp circumferentially around the area of granulation tissue to bring the two edges of the skin together.  The granulation tissue was then excised.  The post-operative diagnosis was full thickness skin loss of the scalp secondary to trauma.  The Veteran was monitored for five days in the hospital and was continued on the antibiotics for four days after surgery.  He remained afebrile with good healing of the wound.  The Veteran was discharged to convalescent leave on the sixth postoperative day.  Records for follow-up appointments indicate that the wound healed. 

A service treatment record dated in July 1989 indicates that the Veteran sought medical treatment for a laceration above the right eyebrow that was sustained when the Veteran was playing basketball and was hit by another player's elbow.  The wound was a 2 centimeter superficial laceration.  The wound was sutured.  Records indicate that the sutures were removed five days later and the Veteran voiced no new complaints.  The Veteran was alert and cooperative.  A February 1990 service treatment record indicates that the Veteran sustained a laceration to the lip after being hit by a beer bottle.  It was noted that the Veteran did not have a loss of consciousness and an x-ray examination of the face was normal.  The laceration was one centimeter in size.     

Regarding the claim for service connection for traumatic brain injury, the Veteran asserts he currently experiences traumatic brain injury as a result of his fall in service.  The Veteran contends that he had symptoms of a concussion at the time of the injury, but acknowledged that the head injury was mild.  See the December 2010 VA examination report.  At the hearing before the Board in June 2014, the Veteran asserted that traumatic brain injury was diagnosed by Dr. Czuboka in the past several years.  

The Board finds that the weight of the competent and credible evidence establishes that the service-related traumatic brain injury caused the current headaches and the service-connected scar to the left side of the head.  The service treatment records do not establish any symptoms or residuals of traumatic brain injury other than the scar.  As discussed, service treatment records show that the Veteran sustained head injuries in May 1989, July 1989, and February 1990, but there is no evidence of loss of consciousness or symptoms such as fainting, vomiting, memory loss, or respiratory distress.  The service treatment records do not document a concussion or concussion symptoms.  The service treatment records generated in connection with the head injury and laceration sustained in May 1989 do not document brain trauma, concussion, or any symptoms thereof.  The service treatment records show that the Veteran was seen on 18 different appointments to treat the forehead laceration and he did not report any brain trauma or concussion symptoms.  He did not report any brain trauma or concussion symptoms when he received treatment for the lacerations sustained in July 1989 and February 1990.  The Board points out that the Veteran sustained the head laceration in July 1989 while playing basketball; he was able to participate in this physical activity six weeks after the May 1989 head injury and the June 1989 surgical closure of the wound.  There is no documentation showing chronic residuals as a result of the head injuries in service other than the scar to the left side of the head.  Review of the record shows that the Veteran separated from service in March 1991; he underwent a Physical Evaluation Board due to pes planus (unrelated to the current claims).  There is no documentation in the service treatment records showing chronic residuals as a result of the head injuries in service other than the scar to the left side of the head.   

A review of the record shows that the Veteran first reported having traumatic brain injury and symptoms in October 2009 when he filed his claim for compensation.  VA treatment records and private records do not establish a current diagnosis of traumatic brain injury.  The Veteran asserts that his records from Dr. Czuboka show a diagnosis of traumatic brain injury.  However, the private medical records dated from 2000 to October 2009 do not establish a diagnosis of traumatic brain injury but rather show a diagnosis of tension headaches.  See the October 2009 record.  

The Board finds that the evidence is in equipoise as to whether the current headaches are a residual of the in-service head injuries.  The December 2010 VA examination report indicates that the Veteran reported having a mild memory problem which can be described some forgetfulness.  He did not experience any of the following mental symptoms: mood swings, confusion, slowness of thought, problems with attention or concentration, difficulty understanding directions, problems reading, anxiety or depression.  The Veteran indicated that he had vision problems, which he described as problems seeing up close.  He detailed abnormal sweating described as some night sweating.  The Veteran did not experience the following symptoms: fatigue, hearing problems or tinnitus, taste or smell problems, sensitivity to light, sensitivity to sound, heat intolerance, irritability, malaise, restlessness, or pain.  He reported trouble sleeping when his headaches persisted.  He stated that he especially dizziness and vertigo approximately two times per week.  The Veteran denied having a seizure disorder.  He did not report any speech difficulties or difficulty with swallowing.  He did not report experiencing any type of bladder or bowel problem.  The Veteran reported no other symptoms associated with the traumatic brain injury.  He indicated that his symptoms in general were stable.  He has not experienced a stroke and he has not taken any medication for the claimed condition.  Examination of the skull revealed that the head was normocephalic and atraumatic.  Neurological examination was normal.  The autonomic nervous system was within normal limits with no hyperhidrosis, heat intolerance, or orthostatic hypotension.  

The examiner opined that for the claimed condition of traumatic brain injury, the diagnosis was scar of the left parietal region status post laceration and traumatic brain injury; the subjective factor was headaches and the objective factor was the scar on the left side of head.  The examiner further opined that the Veteran's head injury could be classified as a focal injury, the head injury has stabilized, and the post concussive symptoms were the cephalgia manifested by recurrent headaches and due to the service-related traumatic brain injury.  The Board finds that this medical evidence supports a grant of service connection on a direct basis.  

There is also competent and credible evidence that establishes that the current headaches are proximately due to the service-connected scar on the left side of the head.  A June 2010 VA primary care treatment record indicates that the Veteran reported that he has experienced chronic headaches since hitting his head and the scalp becoming infected while in military service.  He stated that the area was originally closed, got infected, was reopened with removal of the flap, and the skin was pulled to close the wound.  He rated his headache pain as 0/10 but states that sometimes the pain was 10/10.  He denied nausea, vomiting, photophobia, or phonophobia with his headaches.  He stated that the headaches were located at the area of his previous scar.  He denied memory loss or mood swings.  Examination of the skin revealed a tender boggy area at left scalp (site of previous surgery) with a healed scar.  Neurological examination revealed that the Veteran was alert and oriented.  Cranial nerves II-XII were grossly intact.  The assessment was chronic daily headache most likely due to stretching of skin at the scalp and chronic bogginess.  The Board finds that this medical evidence supports a grant of service connection on a secondary basis.  See 38 C.F.R. § 3.310. 

There is evidence that weighs against the claim for service connection.  The examiner of the December 2010 VA examination also opined that it would be speculation to relate the headaches to disease, injury, or event in service.  The examiner stated that there is mention of the scalp laceration repair in June 1989 and there is a procedure note which indicates a traumatic head/scalp injury.  However, the examiner also noted that none of the medical records reviewed pertained specifically to headaches and therefore he could not resolve the issue without resort to mere speculation.    

Also, in the February 2011 VA opinion, the VA medical professional indicated that the Veteran's current complaints of headache and forgetfulness were not due to head trauma sustained in the military.  The medical professional indicated that the headache complaint does not appear in military record at all; it appears in a non-VA provider record dated 2009 (at that time it had reportedly been getting worse over the previous five years).  The medical professional indicated that the incident claimed occurred in 1989 and therefore there is no temporal relation between the incident and the headache complaint.  The medical professional also noted that there was a lack of consistency in the quality of the headache which is presumed to mean the Veteran had more than one type of headache; at least one of which was accurately diagnosed by his personal primary care doctor as tension type.  The medical professional indicated that the headaches were not consistent with post-concussive headaches.  The medical professional also opined that the symptoms of forgetfulness as reported by the Veteran at the VA examination in December 2010 were not due to or aggravated by service related injuries.

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's current headaches are due to the head injury in service and are also caused by the service-connected scar on the left side of the head.  The Board also finds that the weight of the evidence establishes that the residuals of the service-related head injury are headaches and the service-connected scar on the left side of the head.  In resolving all reasonable doubt in the Veteran's favor, service connection for headaches on a direct and secondary basis is warranted. 

5.  Withdrawn Appeal: Service Connection for Hypertension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On October 23, 2014, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing his appeal as to the claim for entitlement to service connection for hypertension.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed as to that issue. 


ORDER

Service connection for residuals of traumatic brain injury other than headaches is denied.   

Service connection for headaches is granted.  

The appeal of the claim for entitlement to service connection for hypertension is dismissed.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


